Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                         Main Document    Page 1 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                         Main Document    Page 2 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                         Main Document    Page 3 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                         Main Document    Page 4 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                         Main Document    Page 5 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                         Main Document    Page 6 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                         Main Document    Page 7 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                         Main Document    Page 8 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                         Main Document    Page 9 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                        Main Document    Page 10 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                        Main Document    Page 11 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                        Main Document    Page 12 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                        Main Document    Page 13 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                        Main Document    Page 14 of 15
Case 6:20-bk-14620-SY   Doc 13 Filed 07/20/20 Entered 07/20/20 11:55:06   Desc
                        Main Document    Page 15 of 15
